COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 PROTECT ENVIRONMENTAL                          §
 SERVICES, INC.,                                                No. 08-11-00303-CV
                                                §
            Appellant/Cross-Appellee,                             Appeal from the
                                                §
 v.                                                      County Court At Law Number One
                                                §
 NORCO CORPORATION,                                           of Tarrant County, Texas
                                                §
            Appellee/Cross-Appellant.                           (TC# 2007-056875-1)
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment.    We therefore affirm the judgment of the court below.         We further order that

Appellant/Cross-Appellee recover from Appellee/Cross-Appellant, and its sureties, if any, see

TEX.R.APP.P. 43.5, for performance on the judgment and all costs, both in this Court and the

court below, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF MAY, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.